     Case 4:18-cv-00821 Document 126 Filed on 01/30/20 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


James Phillips, et al.

v.                                           Case Number: 4:18−cv−00821

Wipro, Ltd.




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Alfred H Bennett
PLACE:        Courtroom 8C
              United States District Court
              515 Rusk Avenue
              Houston, Texas 77002
DATE: 2/14/2020

TIME: 01:30 PM
TYPE OF PROCEEDING: Motion Hearing
Motion to Amend − #117


Date: January 30, 2020
                                                        David J. Bradley, Clerk
